DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification of the disclosure is objected to because
In paragraph 7 “maclab” 
should be MatLab
In paragraph 56 “vascular tissue and/or tools my be represented,” 
my should be may
In paragraph 93 “This may involves, for example,” 
involves should be involve
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 Claim 1: Claim limitation “the imaging sensor configured to sense a phenomena” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “sensor” coupled with functional language “configured to sense” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier that has known structural meaning before the phrase “imaging sensor.” 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted as a fluoroscopy system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-11, 13-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it is unclear if the head worn display is part of the claimed system. The head worn display is only inferentially set forth in the augmented controller limitations
Claim 2-4 recites the limitation " a high - contrast videostream" in line one.  It is unclear if this is the same high - contrast videostream as set forth in claim 1.
Claim 2-4,13-15 recites the limitation " a full-scale videostream" in line four.  It is unclear if this is the same full-scale videostream as set forth in claim 1.
Claims 11,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it is unclear if the “third color” is a different color from the aforementioned “light” and “dark” colors.  
Claims 2-4, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it is unclear if “high- contrast videostream” is different than a “full-scale videostream”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1) , Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1)
With respect to claims 1,12, and 20, Robaina teaches using x-ray imaging (an imaging sensor) with a radiation sensor (paragraph 1605), the augmented reality controller (the head worn display) receiving the videostream (paragraph 1516), a head worn display rendering a video stream that can filter image content by altering the contrast of the contents in the image (paragraph 18) and the head worn display having a transparent view area (paragraph 8). 
However, Robaina does not teach an imaging controller that is configured to generate an imaging-datastream based on the sensed phenomena, transmitting the image datastream to a controller, teach a controller that can receive an image data set and teach transmitting a modified video to an augmented reality display.
Wickham teaches from within a similar field of endeavor, an imaging controller that is configured to generate an imaging-datastream based on the sensed phenomena (paragraph 29), transmitting the image datastream to a controller (paragraph 34), a processor system with memory (controller) that can receive an image data set (paragraph 34) and transmitting a modified video to smart glasses (an augmented reality display) (paragraph 35).
It would have been obvious to modify the imaging system and the processing means as taught by Wickham in order to be a flouroro-imaging system and method which includes a processor that can generate an imaging-datastream based on the sensed phenomena, transmit the image datastream, receive an image data set and transmit a modified video to an augmented reality display. Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
With respect to claims 1,2,12,13 and 20, Robaina does not teach creating a high contrast video that represents the surgical tools and vascular tissue with dark color and the surrounding tissue with a light color, 
Miyamoto teaches from within a similar field of endeavor, using pixel values to produce an image that can have a bright background with a dark region. The dark region is obtained by injected the region of interest with a contrast agent (paragraph 62).
In addition, Tolkowsky from within a similar field of endeavor, teaches adding markers that will show up as bright or dark on an image (paragraph 566).
It would be obvious to modify the surgical tissue of interest and the surgical tools to add in markers or contrast dye into the tissue or onto the surgical tool of interest as taught by Tolkowsky and Miyamoto in order to create an image with the surgical tool and the tissue of interest highlighted. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

With respect to claims 3, 14. Robiana teaches a controller that can alter the contrast of the image data (paragraph 1678) which can include increasing the contrast of the image data. 
With respect to claims 4, 15, Robiana teaches a controller that can invert the colors of the video (paragraph 1539).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1 above, and further in view of Shamam (US-20020162154-A1)
With respect to claim 5, Robiana teaches a controller that is connected to the display by a wire (paragraph 1465), using the augmented reality controller in a sterile environment (paragraph 1619) and using the augmented reality controller in a non-sterile environment (paragraph 1453).
However, Robiana as modified does not teach a sterile gown having a port through which the data cable can pass.
Shamam teaches from within a similar field of endeavor, a sterile gown that has a slot in the body that can allow wires to pass through (paragraph 22).

It would be obvious to modify Robaina to add in the sterile gown with a port that can allow wires to pass through as taught by Shamam. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1 above, and further in view of Altmann (US-20180344266-A1).
With respect to claim 6, Robina, Wickham, Miyamoto and Tolkowsky disclose a medical augmented reality system and method as described above.  While Robina teaches a head-worn display, the art of record does not specify that the googles include radiation shielding as claimed.
Altmann teaches from within a similar field of endeavor, a head worn display with goggles that has radiation shielding in order to protect the wearer from radiation (paragraph 17). 
It would be obvious to modify Robaina, Wickham, Miyamoto and Tolkowsky to add radiation protection to the head-worn display as taught by Shamam. One would have been motivated to do so in order for the operator to be protected from the radiation. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Claim(s) 7,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claims 1,12 above, and further in view of Roy (US-20090003511-A1).
With respect to claims 7, 16, Robiana, Wickham, Miyamoto and Tolkowsky does not teach a controller that is configured to determine a measure of blockage on an area of vascular tissue. 
Roy teaches from within a similar field of endeavor, a processor (controller) that can detect a blockage (paragraph 24).
It would be obvious to modify Robaina, Wickham, Miyamoto and Tolkowsky to have a controller that is configured to determine a measure of blockage on an area of vascular tissue as taught by Roy. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Claim(s) 8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1,12 above and further in view of Li (US-20180074332-A1)
With respect to claims 8, 17, Robiana teaches a controller than can receive gesture input (paragraph 1650).
However Robiana as modified does not teach using the gesture to control the position of a visor.
Li teaches from within a similar field of endeavor, using hand movements to control a visor that is attached to augmented reality glasses. The mechanical visor is controlled by motors and can be commanded to open and close using a processor (controller) (paragraph 42). The processor (controller) can be controlled by a user’s hand movements (gesture) (paragraph 52). 
It would be obvious to further modify the system and method described by Robina, Wickham, Miyamoto and Tolkowsky to include a controller that can use gesture input to control a motor attached to the visor as taught by Li. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1 above and further in view of Ye (US-11250600-B2)
With respect to claim 9, Robiana as modified does not teach removing noise using a neural network. 
Ye teaches from within a similar field of endeavor, removing noise components from radiation imaging using a neural network (Figure 1).
It would be obvious to further modify the system and method described by Robina, Wickham, Miyamoto and Tolkowsky to add a neural network that can remove noise as taught by Ye. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Claim(s) 10,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1,12 above and further in view of Isgum (US-20190318476-A1).  
With respect to claim 10,18, Robiana teaches using machine learning to compare images of healthy and abnormal scans and determining a diagnosis, including in spinal diagnosis (paragraph 1620) however it is unclear if the spinal diagnosis includes diagnosis for stenosis. 
Isgum teaches from within a similar field of endeavor, using a machine learning system to classify stenosis (paragraph 101). 
It would be obvious to further modify the machine learning system described by Robina, Wickham, Miyamoto and Tolkowsky such that the machine learning system can classify stenosis as taught by Isgum. One would have been motivated to do so in order to use the classification to predict further cardiovascular events such as stroke or heart attack (Igsum paragraph 3). Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claim(s) 11,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US-20200183171-A1), Wickham (US-20210045813-A1), Miyamoto (US-20120257809-A1), and Tolkowsky (US-20210386480-A1) as applied to claim 1,12 above and further in view of Esterberg (US-20190239973-A9)
With respect to claims 11,19, Robiana as modified does not teach a central controller that augments the high-contrast videostream with a travel-path element using a third color.
Esterberg teaches a system that can modify the color of the highlighted surgical path on a 3D model (Paragraph 97). 
It would be obvious to further modify the system and method described by Robina, Wickham, Miyamoto and Tolkowsky to add a system that can modify the color of the highlighted surgical path on the augmented reality as taught by Esterberg. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IKRA F CHAUDHRY/Examiner, Art Unit 3793                                    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793